
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

Zenith National Insurance Corp.
Executive Officer Bonus Plan
(As Amended and Restated February 12, 2003)


1.Defined Terms

        "Company" shall mean Zenith National Insurance Corp. and any successor
thereto.

        "Company Combined Ratio" for any fiscal year shall mean the total
combined ratio for the workers' compensation operations of the Zenith National
Insurance Group for such fiscal year as determined from the consolidated
statutory financial statements of the property and casualty insurance
subsidiaries of the Zenith National Insurance Group.

        "Industry Combined Ratio" for any fiscal year shall mean the combined
ratio for the workers' compensation insurance industry, as a whole, based on
statutory financial statements for such fiscal year.

        "Executive Officer" shall have the meaning given thereto in
Regulation S-K promulgated under the Securities Act of 1933, as amended.

2.Amount of Bonus


        If the Company Combined Ratio is at least three percentage points, but
less than five percentage points below the Industry Combined Ratio (as published
or announced by any independent organization prior to the last day of the third
month of the following year) for any fiscal year, then each Executive Officer
shall be paid a bonus for such fiscal year in an amount equal to 100% of such
Executive Officer's base salary in effect at the beginning of such fiscal year,
which bonus amount shall, on a case by case basis, be subject to reduction or
elimination in the sole discretion of the Compensation Committee of the Board of
Directors of the Company.

        If the Company Combined Ratio is at least five percentage points below
the Industry Combined Ratio (as published or announced by any independent
organization prior to the last day of the third month of the following year) for
any fiscal year, then each Executive Officer shall be paid a bonus for such
fiscal year in an amount equal to 150% of such Executive Officer's base salary
in effect at the beginning of such fiscal year, which bonus amount shall, on a
case by case basis, be subject to reduction or elimination in the sole
discretion of the Compensation Committee of the Board of Directors of the
Company.

--------------------------------------------------------------------------------



QuickLinks


Zenith National Insurance Corp. Executive Officer Bonus Plan (As Amended and
Restated February 12, 2003)
